DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 12 it is unclear if the “a rotational axis” in line 14 is meant to be the same “rotational axis” in line 7. In claim 12 it is further unclear if the “the rotational axis” in line 15 is meant to be the “longitudinal axis” of line 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin(US20160235200) in view of Gennaretti et al(US20110297802).
[claim 12] De Bruin teaches an apparatus for adjusting the height of a cabinet, appliance or structure above a supporting surface(ABS) comprising, a height adjustable leg(5,12) that has a longitudinal axis and that comprises a foot part(10) comprising a driven member(13) able to be rotated relative to the supporting surface about the longitudinal axis, and a tool(50) comprising a handle(52) and a driving member(51) to rotate relative the handle about a rotational axis of the driving member that extends in use parallel to the longitudinal axis and a torque input for applying torque to the driving member that includes a first gear(worm or bevel gear, see embodiment described in para[0272]) drivingly coupled to the driving member, and wherein the driving member and the driven member are gears that can releasably mesh together from a plurality of radial directions relative to the longitudinal axis of the leg and at a plurality of radial locations relative to the longitudinal axis of the leg(see para[0276] “Further, the tool can engage the foot or coupling laterally from essentially any angular direction relative to a longitudinal axis of the threaded shaft of the leg.”) wherein the driving member gear is vertically oriented and has a rotational axis that is in parallel to the rotational axis of the driven member(gear arrangement describing in para[0272] “the driving member and driven member may comprise spur gears, when meshed together the driven member and driving member having parallel rotational axis”). De Bruin however does not teach that both the driving member and the driven member gears are helical gears. Gennaretti teaches a similar apparatus with a driving member gear(50) and a driven member gear(19) to adjust a height adjustable leg(12), where both the driving member gear and driven member gears are helical gears(see para[0027]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the helical gears taught by Gennaretti with the apparatus of De Bruin, as this would merely be using known elements for their known functions.  
[claim 20] wherein the first gear is a worm gear(para[0272]) driven by a drive shaft(65) extending along the handle. 
[claim 21] wherein the tool comprises at least one extension arm(53) the at least one extension arm and the driving member can releasably register the tool in the longitudinal axis direction relative to the foot part to releasably hold the driving member in engagement with the driven member to allow the driving member to drive the driven member to rotate the foot part about the longitudinal axis for height adjustment of the leg without needing to rotate the handle about the longitudinal axis. 
[claim 22] wherein the driven member rotates about a threaded shaft(such as the embodiment seen in figures 26a-26e). 
[claim 23] wherein the threaded shaft is rotationally fixed relative to the cabinet, appliance or structure(see para[0042]). 
[claim 24] wherein the foot part comprises one or more axial direction registration surfaces(15) that are adapted to receive a portion of the tool to allow the tool to axially bear against, to aid the driven member and driving member to be operatively engaged. 
[claim 25] wherein the driving member is held at a constant angle relative to one or more selected from, the supporting surface, and the driven member. 

Allowable Subject Matter
Claims 1-10 are allowed.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632